                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


INSURED FINANCIAL SERVICES, a
Nebraska Limited Liability company,
Assignee,                                                                8:18CV93

                        Plaintiff,
                                                                          ORDER
        vs.

STATE FARM FIRE AND CASUALTY
COMPANY,

                        Defendant.

       The Court held a telephone conference with counsel on September 16, 2019, to discuss a
discovery dispute raised by Defendant. Specifically, Defendant asserts that Plaintiff produced
internal spreadsheets indicating that invoices for subcontractors and materials had been paid, but
that Plaintiff did not produce all of the actual invoices. Defendant states it needs these documents
so its expert can complete his analysis and report. In consideration of Defendant’s arguments and
the Court’s discussion with counsel,
       IT IS ORDERED: On or before September 30, 2019, Plaintiff shall provide Defendant
with all invoices referenced in the internal spreadsheets previously produced by Plaintiff.

        Dated this 16th day of September, 2019.


                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
